Citation Nr: 1623764	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  13-33 806A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, Delaware


THE ISSUES

1. Entitlement to service connection for a low back disability, to include as secondary to service-connected left knee disability. 

2. Entitlement to service connection for a right knee disability.   


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1996 to February 1999.

These matters come before the Board of Veterans' Appeals (Board) from two April 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wilmington, Delaware. 

The Board notes that the Veteran originally sought service connection for bilateral knee disability. Service connection was granted for a left knee disability in a November 2015 rating decision, and a 10 percent initial disability rating was assigned.  The Veteran has not indicated dissatisfaction with this decision. As such, the Veteran's claim has been recharacterized as stated on the title page. 

The issue of entitlement to service connection for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran has a current low back disability.

2. The Veteran incurred an in-service low back injury. 

3. The most probative evidence of record fails to demonstrate that it is at least as likely as not that the Veteran's low back disability was incurred in or is otherwise etiologically related to service, nor proximately due to or chronically aggravated by service-connected left knee disability.



CONCLUSION OF LAW

The criteria for service connection for a low back disability have not been met. 38 U.S.C.A. §§ 101(24), 1101, 1110, 1131, 1154, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.301, 3.303, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Stegall Considerations

This case was remanded by the Board in June 2015 to allow for additional development. At that time, the RO was instructed to obtain the Veteran's private treatment records upon receiving the appropriate authorization forms from the Veteran; to schedule the Veteran for VA knee and back examinations; to readjudicate the matters on appeal; and to issue a Supplemental Statement of the Case (SSOC) if either claim was not granted.
 
A claimant has the right to substantial compliance with remand directives. Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the United States Court of Appeals for Veterans Claims Court (Court) or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders); see also D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required). Here, the RO contacted the Veteran in September 2015 and requested that the necessary authorization forms be completed. However, the Veteran did not submit these forms to the RO, thereby preventing the RO's capacity to solicit her private treatment records. Nevertheless, in January 2016 the Veteran indicated that there was no additional evidence to submit. Further, the Veteran underwent VA knee and back examinations in October 2015, and an addendum opinion was obtained in December 2015. An SSOC was subsequently issued that same month. As such, the Board finds that there has been substantial compliance with its June 2015 remand directives. 
VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2015). Per the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The United States Court of Appeals for Veterans Claims (Court) has interpreted this to mean that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide. Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

First, VA has satisfied its duty to notify the Veteran. In a letter dated March 2010, the Veteran was notified of the information and evidence necessary to substantiate her claim; the information and evidence that VA would seek to provide; and the information and evidence that she was expected to provide. The letter also notified the Veteran of the process by which disability ratings and effective dates are established. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Further, VA has satisfied its duty to assist the Veteran. The claims file includes the Veteran's service and private treatment records. In October 2011 and October 2015, the Veteran underwent VA back examinations, and an addendum opinion was obtained in December 2015. The accompanying reports reflect that the VA examiner reviewed the Veteran's claims file, recorded her current complaints, conducted appropriate examinations, rendered appropriate diagnoses and opinions consistent with the evidence of record, and provided sufficient information to evaluate the Veteran's disabilities. As such, the Board finds that the VA examination report and opinion are adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Additionally, in April 2014, the Veteran was afforded a travel board hearing before the undersigned VLJ during which the Veteran presented oral arguments in support of her service connection claims. Per the provisions of 38 C.F.R. § 3.103(c)(2) (2015), the VLJ who conducts such a hearing must fulfill the duty to (1) fully explain the issues; and (2) suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010). Here, the VLJ clearly identified the issues on appeal and the hearing focused on the elements necessary to substantiate the claims.  The Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate the claims.  Further, the VLJ solicited information as to any potentially outstanding evidence.  The Veteran has not suggested any deficiency in the conduct of the hearing. Therefore, the Board finds that the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) (2015).

Accordingly, the Board finds that VA has satisfied its duties to notify and assist the Veteran under governing laws and regulations. The Board will therefore review the merits of the Veteran's claim.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in, or aggravated by, active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015). Service connection may also be granted for any disease initially diagnosed after service when the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2015).

To establish direct service connection for such a disability, the record must reflect: (1) Competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and            (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability. Shedden v. Principi, 381 F.3d 1163 (2004).

Further, service connection may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a) (2015). Establishing secondary service connection requires evidence sufficient to show: (1) That a current disability exists; and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

Analysis

The Veteran contends that service connection is warranted for a lower back disability, to include as due to her service-connected left knee disability.

At the outset, the Board finds that the Veteran has a current lower back disability. The Veteran has been diagnosed with multiple lower back conditions, to include:  sciatica, by a private physician in October 2007; lumbar strain and mild facet degenerative joint disease (DJD) of the lower lumbar spine, by an October 2011 VA examiner; and lumbar degenerative disc disease (DDD) status post laminectomy with residuals, by an October 2015 VA examiner. Accordingly, the Board finds that the first Shedden element has been met.

Further, the Board finds competent evidence of an in-service lower back injury. During the April 2014 hearing, the Veteran indicated that she first strained her lower back muscles during basic training. The Board finds the Veteran's testimony to be both competent and credible. A veteran is competent to report symptoms capable of lay observation, including pain. See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Charles v. Principi, 16 Vet. App. 370 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses). Further, the Veteran's testimony is bolstered by her service treatment records (STRs). The Veteran's STRs indicate that she first sought treatment for lower back pain in April 1998. X-rays taken at that time indicated a transitional L-5 vertebral body, normal alignment without evidence of fracture or spondylolisthesis, and a posterior fusion defect of the L-5, which was a known common variant. The Veteran subsequently sought treatment in May 1998, during which she indicated that her back pain onset approximately two years earlier, during her first few months in service. The Veteran was prescribed a painkiller and a muscle relaxant at that time. Accordingly, the Board finds that the second Shedden element has been met. 

However, the Board finds no nexus in this case. In a December 2015 addendum opinion, the VA examiner opined that it is less likely than not that the Veteran's back disability was caused by or related to service. In doing so, the examiner noted that the Veteran's current lower back disability began in 2009, roughly 10 years after her exit from service. The examiner then differentiated between the Veteran's in-service back pain and her current disability, which the examiner indicated was degenerative and most likely caused by genetic predisposition and aging. As such, the Board finds that no causal link exists between the Veteran's in-service back pain and her current disability. 

Nevertheless, service connection may still be granted on a secondary basis if it can be shown that the Veteran's current lower back disability was caused or aggravated by her service-connected left knee disability. There are conflicting nexus opinions of record in this regard. In a May 2014 letter, private physician T. Boulos opined that the Veteran's in-service knee injury may have contributed to her lumbar radicular symptoms. In forming this opinion, Dr. Boulos indicated that he had been treating the Veteran's lumbar radiculopathy for quite some time. 

However, the Board affords limited probative value to the private physician's opinion. An opinion is considered probative if it is definitive and supported by detailed rationale. Prejean v. West, 13 Vet. App. 444, 448-49 (2000); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 30 (holding that the probative value of a medical opinion comes from the "factually accurate, fully articulated, sound reasoning for the conclusion"). Here, the physician did not offer a definitive nexus opinion.  Rather, he noted the left knee injury in service "may have" contributed to her lumbar radiculopathy symptoms.  Such statement is speculative in nature as it only asserts there exists a possible relationship.  Further, no supporting rationale was provided.  As such, the Board cannot sufficiently gauge whether the physician's opinion derives from a complete understanding of the Veteran's medical history.  Hence the probative value of the provided opinion is limited.

In contrast, the record also contains a negative nexus opinion. The October 2015 VA examiner opined that the Veteran's back disability is less likely caused or aggravated by her left knee disability. Again, the examiner drew a distinction between the Veteran's in-service muscle strain and current back disability, by noting that the current back disability is a degenerative back condition most likely caused by genetic disposition and aging, and not such factors as abnormal weight-bearing, overcompensation, or altered/abnormal gait caused by a leg disability. The VA examiner further noted that the Veteran's current back disability onset in 2009, roughly 10 years after her exit from service. Additionally, the examiner noted that the Veteran's treatment records do not indicate that she walks with a limp or altered gait that may cause or aggravate a lower back problem. Here, the examiner's assessment provides a clear and detailed rationale that engages a full understanding of the Veteran's medical history. Id. As such, the Board assigns significant probative value to the VA examiner's opinion. 

Thus in comparing the weight of the available evidence, the Board finds that no nexus exists between the Veteran's in-service muscle strain and her current degenerative low back disability. As such, service connection on a secondary basis cannot be established.  

Finally, the Board notes that it does not overlook the Veteran's reports that she has experienced chronic back pain since service. Presumptive service connection based upon continuity of symptomatology can be established for those chronic diseases set forth in 38 C.F.R. § 3.307(a)(2), 3.309(a) (2015). Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). However, none of the Veteran's diagnosed low back disabilities qualify as one such chronic disease. As such, presumptive service connection is not available for this claim. 


ORDER

Entitlement to service connection for a low back disability is denied. 


REMAND

As noted above, the Veteran initially sought service connection for bilateral knee disability. Service connection for a left knee disability was granted in a November 2015 rating decision. Accordingly, the Board must now address the limited matter of entitlement to service connection for a right knee disability.

However, the Board finds that the October 2015 VA examination is inadequate for the purpose of adjudicating this claim. At that time, the VA examiner opined that it is less likely than not that the Veteran's right knee disability was caused by or related to service, or secondary to her left knee disability. The examiner indicated that medical literature does not support the contention that an abnormal gait or weight-bearing can lead to joint conditions on the opposite side. However, the examiner fails to directly address the issue of aggravation, and whether the Veteran's left knee disability may have aggravated the right knee disability. See El Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (holding that findings of "not due to," "not caused by," and "not related to" a service-connected disability are insufficient to address the question of aggravation under § 3.310(b)). As such, a remand is required so that the matter of aggravation can be addressed.  

As it appears that the Veteran solicits private medical treatment for her reported disabilities, the RO should also ascertain whether updated private treatment records exist. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. 38 U.S.C.A. § 3.159(c) (2015).




Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran to determine if additional private treatment records exist. To date, the claims file contains records from April 1999, and August 2007 to May 2014. If additional records are identified, the RO is instructed to obtain the necessary authorization forms from the Veteran and then to take appropriate action to secure the identified records. All actions to obtain the requested records should be fully documented in the record.  If they cannot be located or no such records exist, the Veteran should be so notified in writing.

2. Thereafter, provide the Veteran with a new VA knee examination to assess the nature and etiology of the Veteran's claimed right knee disability. The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.

In particular, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that: (1) the right knee disability began in service, was caused by service, or is otherwise related to service; or (2) the right knee disability was caused or aggravated by the Veteran's service-connected left knee disability or the treatment thereof. 

Aggravation is defined as a permanent worsening beyond the natural progression of the disease or disability.

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility." Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Readjudicate the claim on appeal. If any benefit remains denied, issue a supplemental statement of the case to the Veteran and provide an appropriate period for response. Thereafter, return the appeal to the Board as warranted. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


